Citation Nr: 0217744	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-06 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) payment 
or reimbursement of the cost of unauthorized private 
hospitalization at Olean General Hospital from February 
11, 2001, to February 14, 2001.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran reportedly served on active duty from April 
1952 to January 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 determination of 
the Canandaigua, New York, Department of Veterans Affairs 
Medical Center (VAMC), denying VA payment or reimbursement 
of the cost of unauthorized private hospitalization at the 
Olean General Hospital starting on February 11, 2001.  The 
appeal is being processed by the Buffalo, New York, VA RO.

In his notice of disagreement received on March 2, 2001, 
the veteran indicated that he wanted reimbursement for 
$260.52 of pharmacy supplies.  This matter is referred to 
the Canandaigua, New York, VAMC for appropriate action.


FINDINGS OF FACT

1.  VA has met any duty to notify and assist the veteran.  

2.  The veteran's only service-connected disabilities are 
a condition of the skeletal system and a sacro-iliac 
injury and weakness, each of which is rated as 10 percent 
disabling.

3.  From February 11, 2001, to February 14, 2001, the 
veteran was hospitalized at Olean General Hospital for 
chest pain of unknown etiology.

4.  There was no VA authorization for the private medical 
services provided from February 11, 2001, to February 14, 
2001.

5.  There is no competent evidence that the chest pain for 
which the veteran received private medical treatment from 
February 11, 2001, to February 14, 2001, was associated 
with and held to be aggravating either of his service-
connected disabilities.

6.  The veteran was not participating in a VA vocational 
rehabilitation and education program in February 2001.

7.  The veteran had coverage under Medicare for payment or 
reimbursement, in whole or in part, for the private 
medical services provided from February 11, 2001, to 
February 14, 2001.
CONCLUSION OF LAW

The criteria for VA payment or reimbursement of the cost 
of unauthorized private hospitalization at Olean General 
Hospital from February 11, 2001, to February 14, 2001, 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 17.120, 
17.1001, 17.1002 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was hospitalized at Olean General Hospital in 
Olean, New York, from February 11, 2001, to February 14, 
2001, for complaints of chest pain and shortness of 
breath.  During the hospitalization, he underwent testing 
to determine the etiology of the chest pain.  The final 
discharge diagnoses were chest pain of unknown etiology; 
history of iron deficiency anemia, status post abdominal 
surgery for colon; and history of transurethral resection 
of prostate.

On February 12, 2001, the Network Authorization Office at 
the Canandaigua, New York, VA Medical Center denied 
payment for the initial services provided by the Olean 
General Hospital on the bases that the services were not 
authorized at VA expense by that office and that the 
services were not treatment of a service-connected 
disability. 

In his notice of disagreement received on March 3, 2001, 
the veteran indicated that he was billed $513.31 by Olean 
General Hospital for his hospitalization in February 2001.  
He argued if there were any additional charges not covered 
by Medicare for his three-day hospitalization, VA should 
pay those expenses.  He asserted that he was advised by a 
registered nurse on February 11, 2001, to go to the 
nearest hospital emergency room, which was at Olean 
General Hospital, for an evaluation of his chest pain 
rather than going to the Buffalo, New York, VA Medical 
Center, which was one-and-half hours away from his home.  
He submitted a February 22, 2001, statement from a VA 
doctor.  That doctor opined that any patient with acute 
onset of chest pain should be taken to the nearest 
hospital because it could represent an acute myocardial 
infarction.  The doctor indicated that it would be 
medically unsound to require a patient to travel one-and-
half hours with chest pain in order to reach an 
appropriate VA facility and receive approved coverage.

On March 6, 2001, the VAMC received health insurance claim 
forms from Olean General Hospital for the hospitalization 
at issue. 

VA records reflect that the veteran has had coverage under 
Medicare Parts A and B since November 1, 1996.

In a June 2001 VA Form 9, the veteran suggested that 
38 C.F.R. § 17.120(a)(4), regarding veterans participating 
in a VA rehabilitation program under chapter 31 of title 
38 of the United States Code, was applicable to his claim.  
He also noted that a VA doctor stated that his treatment 
was for a medical emergency.

In November 2002, the Buffalo, New York, VA RO indicated 
that it had no record of the veteran's participation in 
the vocational rehabilitation and education program either 
during February 2001 or at any other time.

Legal Criteria

VA payment or reimbursement for private medical expenses 
may, subject to other requirements, be granted if prior 
authorization for the medical treatment in question is 
obtained from VA.  38 C.F.R. §§ 17.53, 17.54 (2001).

38 U.S.C.A. § 1728 provides that to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical 
services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances: 
(a) For veterans with service connected disabilities. Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: 

(1) For an adjudicated service-
connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability (does not apply outside of 
the States, Territories, and 
possessions of the United State, the 
District of Columbia, and the 
Commonwealth of Puerto Rico); (4) For 
any illness, injury or dental condition 
in the case of a  veteran who is 
participating in a rehabilitation 
program under 38 U.S.C. ch[apter] 31 
and who is medically determined to be 
in need of hospital care or  medical 
services for any of the reasons 
enumerated in [38 C.F.R. § 17.47(i)]; 
and 

(b) In a medical emergency. Care and services not 
previously authorized were rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health, and 

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or treatment 
had been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120. 

To establish entitlement to payment or reimbursement of 
the cost of unauthorized medical services, all of the 
three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  Malone v. Gober, 10 Vet. App. 
539, 542 (1997).

Additionally, 38 U.S.C.A. § 1725 provides that payment or 
reimbursement of the expenses of emergency care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA is available under certain 
limited circumstances.  One of the requirements is that a 
veteran does not have coverage under a health-care 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment.  38 U.S.C.A. § 1725 
(West Supp. 2002); 38 C.F.R. § 17.1002.  The definition of 
a health-care contract includes the insurance program 
established by section 1881 of the Social Security Act.  
Medicare Part A, which provides partial payment or 
reimbursement for hospitalization costs, was created 
pursuant to section 1881 of the Social Security Act.  See 
42 U.S.C.A. § 1395c (West 1991).
 
In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided 
by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay 
person.  38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA of 2000, 
competent medical evidence is defined as evidence provided 
by a person who is qualified through education, training 
or experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R § 3.159(a)(2).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).


Analysis

There was a significant change in the law prior to the 
veteran filing his claim, with the enactment of the VCAA 
of 2000, which eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to 
the duty to notify and assist a claimant.  The VCAA of 
2000 is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 
2000.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The regulations pertaining to this claim 
merely implement the VCAA of 2000 and do not provide any 
rights other than those provided by the VCAA of 2000.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 21, 2001).

As explained below, VA has made all reasonable efforts to 
assist the veteran in the development of his claim and has 
notified him of the information and evidence necessary to 
substantiate his claim and of the efforts to assist him.  
Thus, although the VAMC did not consider the claim under 
the explicit provisions of the VCAA or the new 
regulations, VA's duties have been fulfilled and the Board 
may proceed to decide the claims without prejudice to the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGPREC 16-92 (July 24, 1992).

Through a June 2001 statement of the case and a July 2001 
supplemental statement of the case, the VAMC informed the 
veteran of the information and medical and lay evidence 
that was necessary to substantiate his claim, and his 
responsibility for providing information and evidence.  In 
that regard, the June 2001 VA Form 9 reflects that the 
veteran has argued that only 38 C.F.R. § 17.120(a)(4), 
regarding veterans participating in a VA rehabilitation 
program under chapter 31 of title 38 of the United States 
Code, as opposed to the other requirements of 38 C.F.R. 
§ 17.120(a), was applicable to his claim.  The Board has 
obtained verification from the RO on that matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As for the duty to assist, the VAMC obtained the February 
2001 private hospitalization records and the veteran 
submitted medical evidence regarding whether he was 
hospitalized for a medical emergency and whether a Federal 
facility was available.  For reasons stated below, a 
medical opinion regarding the nature of the disability for 
which the veteran was hospitalized is not necessary.  See 
38 C.F.R. § 3.159(c)(4).

Inasmuch as the nature of the disability for which the 
veteran was hospitalized is a medical question and could 
not be answered by the opinions or observations of lay 
persons, and since it is clear that there is no 
additional, relevant medical evidence, it is concluded 
that VA's duty to notify and assist the claimant has been 
satisfied and that the veteran will not be prejudiced by 
the Board's proceeding to decide his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R § 3.159.

In this case, it is neither shown nor alleged that VA 
authorized the medical treatment in question.  In fact, on 
February 12, 2001, the VAMC indicated that it was not 
going to pay for the treatment beginning on February 11, 
2001, because it was not authorized.  Therefore, VA 
payment or reimbursement under 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 is only available if all three criteria 
under that statute and regulation are satisfied.  Malone, 
10 Vet. App. at 542.  In that regard, the veteran was not 
receiving a total disability rating for his service-
connected disabilities at the time of the hospitalization; 
each of his disabilities was rated as 10 percent 
disabling.  Also, it is neither shown nor alleged that the 
chest pain for which he received private medical treatment 
was associated with and held to be aggravating either 
service-connected disability.  In that regard, records 
pertaining to the private medical care in question show 
that neither service-connected disability was  treated.  
Although the veteran's July 2001 VA Form 9 suggests that 
he was participating in a VA rehabilitation program under 
chapter 31 of title 38 of the United States Code, it 
appears that the reference to that program was merely 
copied from the legal criteria provided in the statement 
of the case and that the veteran was actually trying to 
indicate that his hospitalization was for an emergency.  
Nevertheless, in November 2002 the Buffalo, New York, VA 
RO was contacted and indicated that it had no record of 
the veteran's participation in the vocational 
rehabilitation and education program either during 
February 2001 or at any other time. 

Although the veteran has submitted evidence showing that 
the hospitalization was for a medical emergency and that 
it was not feasible to have gone to a Federal facility, 
the criteria under 38 C.F.R. § 17.120(a) have not been 
meet.  Therefore, the private medical care at issue does 
not meet the requirements for payment or reimbursement 
under 38 U.S.C.A. § 1728 since at least one of the 
criteria has not been met.  

As for 38 U.S.C.A. § 1725, the veteran had Medicare Part A 
coverage, which provides at least partial reimbursement or 
payment of hospitalizations, at the time he was 
hospitalized.  See 38 C.F.R. § 17.1001.  The veteran 
himself indicated that his part of the bill was only 
$513.31, for a three-day private hospitalization, and that 
he had Medicare coverage.  The health insurance claim 
forms submitted to VA from the private hospital reflect 
that the overall bill was much higher than $513.31 so it 
is clear that Medicare, a health-care contract, paid for 
at least part of the costs of the private hospitalization.  
Accordingly, the private medical care at issue does not 
meet the requirements for payment or reimbursement under 
38 U.S.C.A. § 1725 since the veteran had coverage under a 
health-care contract for payment or reimbursement, in 
whole or in part, for the emergency treatment at issue.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  Thus, the 
claim must be denied.


ORDER

VA payment or reimbursement of the cost of unauthorized 
private hospitalization at the Olean General Hospital from 
February 11, 2001, to February 14, 2001, is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

